DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8-24, 26 and 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6, 11-13 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao (US 2017/0111938 A1) in view of “802.11 Tutorial 802.11 MAC Entity: MAC Basic Access Mechanism Privacy and Access Control” by IEEE, dated March 1996 (hereinafter IEEE).

Regarding claim 1, Gao discloses a method for provisioning WI-FI devices to a WI-FI network (Abstract, “a method for accessing a wireless network … so that the smartcard connects to the wireless network according to the received SSID and password of the wireless network”, paragraph 41, WI-FI module for connecting devices in wireless network, such that the wireless network is a WI-FI network), the method comprising: 
connecting a first WI-FI device to a WI-FI access point using a first provisioning process (paragraph 61, “the terminal currently accesses the wireless network”; paragraph 41, “network access information of a wireless network that is currently used by the terminal is acquired, such as, an SSID and a password of the wireless network”), such that the terminal (first WI-FI device) is connected to the WI-FI network via a first SSID and first password in a first connection (see Fig. 1); paragraph 39, “a process of accessing a target router by the smartcard” (WI-FI access point)); 
after connecting the first WI-FI device to the WI-FI access point, connecting a second WI-FI device to the WI-FI access point by a second provisioning process (paragraph 67, “The smartcard connects to the wireless network according to the received SSID and password of the wireless network”, i.e., the smartcard (second WI-FI device) connect to the wireless network via a second connection), wherein the second provisioning process for the second WI-FI device to the WI-FI access point includes: 
the first WI-FI device activating an access point mode (paragraph 62, “WIFI working mode of the terminal to be an AP mode”; paragraph 63, “a working mode of a WIFI module of the terminal to be the AP mode by invoking an interface, so that the smartcard can access a network provided by the terminal”); 
the second WI-FI device activating an enrollment mode (paragraph 41, “a WIFI module in the smartcard runs in a STA working mode and searches for a service set identifier SSID of the terminal” and paragraph 65, such that the smartcard runs in STA working mode (enrollment mode) to connect to the terminal and receive authentication data from the terminal), which causes the second WI-FI device to initiate a provisioning information exchange (paragraphs 64, “terminal transmits an SSID signal of the terminal” and paragraph 65, “smartcard searches for the SSID signal of the terminal and accesses a network provided by the terminal”); 
establishing a wireless communication connection between the first WI-FI device and the second WI-FI device (paragraph 65, “smartcard searches for the SSID signal of the terminal and accesses a network provided by the terminal”); 
the second WI-FI device obtaining access point authentication information from the first WI-FI device via the established wireless communication connection (paragraph 66, “smartcard client detects the smartcard and sends the SSID and password of the wireless network to the smartcard”); and 
the second WI-FI device using the access point authentication information received from the first WI-FI device to connect to the WI-FI access point (paragraph 67, “The smartcard connects to the wireless network according to the received SSID and password of the wireless network”).
	Gao does not explicitly disclose the second WI-FI device to initiate a provisioning information exchange by transmitting an access point probe; the first WI-FI device in the access point mode receiving the access point probe transmitted by the second WI-FI device; the first WI-FI device in the access point mode transmitting to the second WI- FI device a response to the access point probe; and establishing the wireless communication connection between the first WI-FI device and the second WI-FI device based on the response to the access point probe.
	In an analogous art, IEEE discloses connection between a station and an access point is initialed (established) after the station sent a probe to access point(s) and the station received a probe response from one or more access points (p. 19, slides 37-38) as part of scanning process for the station to find and join a network (p. 18, slide 35). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the smart card (the second WI-FI device) to transmit a probe request to the terminal (first WI-FI device) of Gao and to transmit a probe response from the terminal to the smart card to initial connection as suggested by IEEE to initial connection in compliance with IEEE 802.11 specification and thereby ensure network devices interoperability.

Regarding claim 4, Gao in view of IEEE further discloses the first WI-FI device is configured to operate in both (a) a station mode in which the first WI-FI device acts as a slave to the WI-FI access point (see Gao, paragraph 71, “the terminal is controlled, according to the received result of the connection success, to switch to a STA working mode”) and (b) an access point mode in which the first WI-FI device facilitates the second provisioning process for the second WI-FI device (see Gao, paragraph 66, “The smartcard client [installed in the terminal] detects the smartcard and sends the SSID and password of the wireless network to the smartcard”).

Regarding claim 6, Gao in view of IEEE further discloses the first WI-FI device is configured to operate alternatively in the station mode and the access point mode (see Gao, paragraphs 62-63, terminal is set to AP mode from WI-FI working mode, and paragraph 71, the terminal is set to STA working mode after the terminal has been set to AP mode).

Regarding claim 11, Gao in view of IEEE further discloses after the activating the access point mode of the first WI-FI device (see Gao, paragraphs 62-63, terminal is set to AP mode from WI-FI working mode) and the activating the enrollment mode of the second WI-FI device (paragraph 41, “a WIFI module in the smartcard runs in a STA working mode and searches for a service set identifier SSID of the terminal” and paragraph 65, such that the smartcard runs in STA working mode (enrollment mode) to connect to the terminal and receive authentication data from the terminal), the second WI-FI device obtaining the access point authentication information from the first WI-FI device (see Gao, paragraph 66, “The smartcard client [installed in the terminal] detects the smartcard and sends the SSID and password of the wireless network to the smartcard”) and the second WI-FI device using the access point authentication information to connect to the WI-FI access point are performed automatically without human participation (see Gao, paragraph 67, “The smartcard connects to the wireless network according to the received SSID and password of the wireless network”; paragraph 171, “computer program instructions may be used to implement each process”, i.e., without human participation).
Regarding claim 12, Gao in view of IEEE further discloses the access point authentication information is stored in the first WI-FI device during the first provisioning process (see Gao, paragraph 60, “The smartcard client acquires an SSID and a password of the wireless network”, such that the information is stored at the terminal prior to being transmitted to the smartcard).

Regarding claim 13, Gao in view of IEEE further discloses connecting the first WI-FI device to the WI-FI access point using the first provisioning process comprises one of: manual entry of terminal commands; using a mobile provisioning application to communicate access point authentication information to the first WI-FI device; or using a mass storage device (paragraph 41, “network access information of a wireless network that is currently used by the terminal is acquired, such as, an SSID and a password of the wireless network. The smartcard client may further prompt a user to input an SSID and a password of a wireless network, so that the user may select a wireless network that needs to be accessed”; or paragraph 41, when the terminal is a smartphone, the terminal would include software (provisional application) to receive authentication information for the router (i.e., paragraphs 148-149 and 171, where Gao discusses WI-FI module of the terminal configured to connect to wireless network, wherein features being implemented by software).

Regarding claim 23, Gao discloses a system (Abstract and Fig. 1 and paragraph 41) comprising: 
a WI-FI access point (paragraph 39, “a process of accessing a target router by the smartcard”; paragraph 41, WI-FI module for connecting devices in wireless network, such that the wireless network is a WI-FI network and the router is a WI-FI router (WI-FI access point)); 
a first WI-FI device configured to be connected to the WI-F access point by a first provisioning process (paragraph 61, “the terminal currently accesses the wireless network”; paragraph 41, “network access information of a wireless network that is currently used by the terminal is acquired, such as, an SSID and a password of the wireless network”), such that the terminal (first WI-FI device) is connected to the WI-FI network via a first SSID and first password in a first connection (see Fig. 1)); and 
at least one second WI-FI device (paragraph 67, “The smartcard connects to the wireless network according to the received SSID and password of the wireless network”, wherein the smartcard corresponds to the second WI-FI device); 
wherein each respective second WI-FI device is configured to interact with the first WI-FI device to connect the respective second WI-FI device to the WI-FI access point by a second provisioning process (paragraph 67, “The smartcard connects to the wireless network according to the received SSID and password of the wireless network”, i.e., the smartcard (second WI-FI device) connect to the wireless network via a second connection) including: 
the first WI-FI device activating an access point mode allowing wireless communications with the respective second WI-F device (paragraphs 62-63, terminal is set to AP mode from WI-FI working mode; paragraphs 63-65, the smartcard accesses network provided by the terminal in AP mode); 
the respective second WI-FI device activating an enrollment mode (paragraph 41, “a WIFI module in the smartcard runs in a STA working mode and searches for a service set identifier SSID of the terminal” and paragraph 65, such that the smartcard runs in STA working mode (enrollment mode) to connect to the terminal and receive authentication data from the terminal), which causes the respective second WI-FI device to initiate a provisioning information exchange (paragraphs 64, “terminal transmits an SSID signal of the terminal” and paragraph 65, “smartcard searches for the SSID signal of the terminal and accesses a network provided by the terminal”); 
establishing a wireless communication connection between the first WI-FI device in the access point mode and the respective second WI-FI device in the enrollment mode (paragraph 65, “smartcard searches for the SSID signal of the terminal and accesses a network provided by the terminal”); 
the respective second WI-FI device obtaining access point authentication information from the first WI-FI device via the established wireless communication connection (paragraph 66, “smartcard client detects the smartcard and sends the SSID and password of the wireless network to the smartcard”); and
the respective second WI-FI device using the access point authentication information received from the first WI-FI device to connect to the WI-FI access point (paragraph 67, “The smartcard connects to the wireless network according to the received SSID and password of the wireless network”).
Gao does not explicitly disclose the respective second WI-FI device to initiate a provisioning information exchange by transmitting an access point probe; the first WI-FI device in the access point mode receiving the access point probe transmitted by the respective second WI-FI device; the first WI-FI device transmitting to the respective second WI-FI device a response to the access point probe; and establishing the wireless communication connection between the first WI-FI device and the second WI-FI device based on the response to the access point probe.
In an analogous art, IEEE discloses connection between a station and an access point is initialed (established) after the station sent a probe to access point(s) and the station received a probe response from one or more access points (p. 19, slides 37-38) as part of scanning process for the station to find and join a network (p. 18, slide 35). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the smart card (the second WI-FI device) to transmit a probe request to the terminal (first WI-FI device) of Gao and to transmit a probe response from the terminal to the smart card to initial connection as suggested by IEEE to initial connection in compliance with IEEE 802.11 specification

Claims 2, 14, 15, 18, 21, 22, 24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of IEEE, and further in view of Benoit et al. (US 2016/0360404 A1, hereinafter Benoit).

Regarding claim 2, Gao in view of IEEE discloses the limitations of claim 1 as applied above. Gao and IEEE not expressly disclose the second provisioning process for the second WI-FI device to the WI-FI access point further includes, prior to the second WI-FI device obtaining the access point authentication information from the first WI-FI device: the second WI-FI device authenticating the first WI-FI device based on first device authentication information received from the first WI-FI device; and the first WI-FI device authenticating the respective second WI-FI device based on second device authentication information received from the respective second WI-FI device.
In an analogous art, Benoit discloses an authentication process between a wireless station and an access point (AP) (Abstract) in WI-FI system (paragraph 20), wherein a client device (corresponds to smartcard of Gao) is initially stored with key pair information in memory (paragraph 37), wherein the client device receives a discovery message encrypted with a key from the AP and the key information of the client device is provided to the AP (paragraph 38; please also refer to paragraph 48, where devices can be implemented as single device and a smartphone may function as a soft AP), wherein the AP authenticates the client device and conversely, the client device authenticates the AP (paragraphs 40 and 44-45). Benoit discloses the AP authenticates the client device to enable the client device to access services and/or networks associated with the AP for a trusted connection between the client device and the AP (paragraph 27), wherein the AP stores key information of a client device (paragraphs 48-49, AP being integrated with configurator and the configurator stores key information), wherein the AP authenticates the client device and conversely, the client device authenticates the AP (paragraphs 40 and 45). Benoit discloses the client device receives key information from the AP and authenticate the AP as being trustworthy (paragraph 45). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the smartcard and terminal of Gao to perform authentication processes as disclosed by Benoit in order to establish trusted connection between the smartcard and the terminal.



Regarding claim 14, Rao discloses a method for provisioning a second WI-FI device to a WI-FI access point of a WI-FI network having a first WI-FI device previously provisioned to the WI-F access point (Abstract, “a method for accessing a wireless network … so that the smartcard connects to the wireless network according to the received SSID and password of the wireless network”, paragraph 41, WI-FI module for connecting devices in wireless network, such that the wireless network is a WI-FI network and the smartcard is a WI-FI device; paragraph 39, “a process of accessing a target router by the smartcard” (WI-FI access point)) having a first Wi-Fi device previously provisioned to the Wi-Fi access point (paragraph 61, “the terminal currently accesses the wireless network”; paragraph 41, “network access information of a wireless network that is currently used by the terminal is acquired, such as, an SSID and a password of the wireless network”), such that the terminal (first WI-FI device) is connected to the WI-FI network via a first SSID and first password in a first connection (see Fig. 1), the method comprising: 
entering the first WI-FI device into an access point mode allowing wireless communications with the second WI-FI device (paragraph 63, “The smartcard client enables a working mode of a WIFI module of the terminal to be the AP mode by invoking an interface, so that the smartcard can access a network provided by the terminal”); 
entering the second WI-FI device into an enrollment mode (paragraph 41, “a WIFI module in the smartcard runs in a STA working mode and searches for a service set identifier SSID of the terminal” and paragraph 65, such that the smartcard runs in STA working mode (enrollment mode) to connect to the terminal and receive authentication data from the terminal), which causes the second WI-FI device to initiate a provisioning information (paragraphs 64, “terminal transmits an SSID signal of the terminal” and paragraph 65, “smartcard searches for the SSID signal of the terminal and accesses a network provided by the terminal”); 
establishing a wireless communication connection between the first and second WI-FI devices (paragraph 65, “smartcard searches for the SSID signal of the terminal and accesses a network provided by the terminal”); 
the first WI-FI device communicating access point authentication information to the second WI-FI device connection (paragraph 66, “smartcard client detects the smartcard and sends the SSID and password of the wireless network to the smartcard”); and
the second WI-FI device using the access point authentication information received from the first WI-FI device to connect the second WI-FI device to the WI-FI access point (paragraph 67, “The smartcard connects to the wireless network according to the received SSID and password of the wireless network”).
Gao does not explicitly disclose the second WI-FI device to initiate a provisioning information exchange by transmitting an access point probe; the first WI-FI device in the access point mode receiving the access point probe transmitted by the second WI-FI device; and establishing the wireless communication connection between the first WI-FI device and the second WI-FI device based on the response to the access point probe, and using the established wireless communication connection, performing a device authentication process including: the second WI-F device communicating second WI-F device authentication information stored in the second WI-F device to the first WI-FI device; and the first WI-FI device authenticating the second WI-F device based on the second WI-FI device authentication information received from the second WI-FI device; after the device authentication process, the first WI-FI device communicating access point authentication information to the second WI-FI device connection.
In an analogous art, IEEE discloses connection between a station and an access point is initialed (established) after the station sent a probe to access point(s) and the station received a probe response from one or more access points (p. 19, slides 37-38) as part of scanning process for the station to find and join a network (p. 18, slide 35). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the smart card (the second WI-FI device) to transmit a probe request to the terminal (first WI-FI device) of Gao and to transmit a probe response from the terminal to the smart card to initial connection as suggested by IEEE to initial connection in compliance with IEEE 802.11 specification and thereby ensure network devices interoperability.
Gao and IEEE do not expressly disclose using the established wireless communication connection, performing a device authentication process including: the second WI-F device communicating second WI-F device authentication information stored in the second WI-F device to the first WI-FI device; and the first WI-FI device authenticating the second WI-F device based on the second WI-FI device authentication information received from the second WI-FI device; after the device authentication process, the first WI-FI device communicating access point authentication information to the second WI-FI device connection.
In an analogous art, Benoit discloses an authentication process between a wireless station and an access point (AP) (Abstract) in WI-FI system (paragraph 20), wherein a client device (corresponds to smartcard of Gao) is initially stored with key pair information in memory (paragraph 37), wherein the client device receives a discovery message encrypted with a key from the AP and the key information of the client device is provided to the AP (paragraph 38; please also refer to paragraph 48, where devices can be implemented as single device and a smartphone may function as a soft AP), wherein the AP authenticates the client device and conversely, the client device authenticates the AP (paragraphs 40 and 44-45). Benoit discloses the AP authenticates the client device to enable the client device to access services and/or networks associated with the AP for a trusted connection between the client device and the AP (paragraph 27). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the smartcard of Gao in view of IEEE to transmit security information to the terminal in AP mode for authentication as disclosed by Benoit in order to establish trusted connection between the smartcard and the terminal.

Regarding claim 15, Gao in view of IEEE and Benoit discloses the limitations of claim 14 as applied above. 
Gao and IEEE do not expressly disclose the device authentication process further includes: the first WI-FI device communicating first WI-FI device authentication information stored in the first WI-FI device to the second WI-FI device; the second WI-FI device authenticating the first WI-FI device based on the first WI-FI device authentication information received from the first WI-FI device.
Benoit discloses an authentication process between a wireless station and an access point (AP) (Abstract) in WI-FI system (paragraph 20), wherein the AP stores key information of a client device (paragraphs 48-49, AP being integrated with configurator and the configurator stores key information), wherein the AP authenticates the client device and conversely, the client device authenticates the AP (paragraphs 40 and 45). Benoit discloses the client device receives key information from the AP and authenticate the AP as being trustworthy (paragraph 45). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the smartcard of Gao in view of IEEE to authenticate the terminal in AP mode for authentication as disclosed by Benoit in order to ensure the terminal in AP mode is trustworthy.
	
Regarding claim 18, Gao in view of IEEE and Benoit further discloses the step of entering the second WI-FI device into the enrollment mode is performed after the step of entering the first WI-FI device in the access point mode (see Gao, paragraphs 65-67, the smartcard connects to the terminal as a client after the terminal is switched to AP mode), and automatically triggers the provisioning information exchange (see Gao, paragraph 67, “The smartcard connects to the wireless network according to the received SSID and password of the wireless network”; paragraph 171, “computer program instructions may be used to implement each process”, i.e., automatically).

Regarding claim 21, Gao in view of IEEE and Benoit further discloses after the first WI-FI device enters into the access point mode (see Gao, paragraphs 62-63, terminal is set to AP mode from WI-FI working mode) and the second WI-FI device enters into the enrollment mode (see Gao, paragraph 41, “a WIFI module in the smartcard runs in a STA working mode and searches for a service set identifier SSID of the terminal” and paragraph 65, such that the smartcard runs in STA working mode (enrollment mode) to connect to the terminal and receive authentication data from the terminal), the provisioning information exchange and the connection of the second WI-FI device to the WI-FI access point are performed automatically without human participation (see Gao, paragraph 67, “The smartcard connects to the wireless network according to the received SSID and password of the wireless network”; paragraph 171, “computer program instructions may be used to implement each process”, i.e., without human participation).

Regarding claim 22, Gao in view of IEEE and Benoit further discloses the access point authentication information is stored in the first Wi-Fi device during the previous provisioning of the first Wi-Fi device (see Gao, paragraph 60, “The smartcard client acquires an SSID and a password of the wireless network”, such that the information is stored at the terminal prior to being transmitted to the smartcard).

Regarding claim 24, Gao discloses a method for provisioning WI-FI devices to a WI-FI network (Abstract, “a method for accessing a wireless network … so that the smartcard connects to the wireless network according to the received SSID and password of the wireless network”, paragraph 41, WI-FI module for connecting devices in wireless network, such that the wireless network is a WI-FI network), comprising: 
connecting a first WI-FI device to a WI-F access point using a first provisioning process (paragraph 61, “the terminal currently accesses the wireless network”; paragraph 41, “network access information of a wireless network that is currently used by the terminal is acquired, such as, an SSID and a password of the wireless network”), such that the terminal (first WI-FI device) is connected to the WI-FI network via a first SSID and first password in a first connection (see Fig. 1); paragraph 39, “a process of accessing a target router by the smartcard” (WI-FI access point)); 
after connecting the first WI-FI device to the WI-F access point, connecting at least one second WI-FI device to the WI-F access point by a second provisioning process (paragraph 67, “The smartcard connects to the wireless network according to the received SSID and password of the wireless network”, i.e., the smartcard (second WI-FI device) connect to the wireless network via a second connection), wherein the second provisioning process for connecting each respective second WI-FI device to the WI-FI access point includes: 
entering the first WI-FI device into an access point mode allowing wireless communications with a respective one of the at least one second WI-FI device (paragraph 62, “WIFI working mode of the terminal to be an AP mode”; paragraph 63, “a working mode of a WIFI module of the terminal to be the AP mode by invoking an interface, so that the smartcard can access a network provided by the terminal”); 
entering the respective second WI-FI device into an enrollment modes (paragraph 41, “a WIFI module in the smartcard runs in a STA working mode and searches for a service set identifier SSID of the terminal” and paragraph 65, such that the smartcard runs in STA working mode (enrollment mode) to connect to the terminal and receive authentication data from the terminal), which causes the second WI-FI device to initiate a provisioning information exchange (paragraphs 64, “terminal transmits an SSID signal of the terminal” and paragraph 65, “smartcard searches for the SSID signal of the terminal and accesses a network provided by the terminal”); 
establishing a wireless communication connection between the first WI-FI device in the access point mode and the respective second WI-FI device in the enrollment mode (paragraph 65, “smartcard searches for the SSID signal of the terminal and accesses a network provided by the terminal”); 
the first WI-FI device communicating access point authentication information to the respective second WI-FI device (paragraph 66, “smartcard client detects the smartcard and sends the SSID and password of the wireless network to the smartcard”); and 
the respective second WI-FI device using the access point authentication information received from the first WI-FI device to connect to the WI-FI access point (paragraph 67, “The smartcard connects to the wireless network according to the received SSID and password of the wireless network”).
Gao does not explicitly disclose the second WI-FI device to initiate a provisioning information exchange by transmitting an access point probe; the first WI-FI device in the access point mode receiving the access point probe transmitted by the second WI-FI device; the first WI-FI device transmitting to the second WI-F device a response to the access point probe; establishing the wireless communication connection between the first WI-FI device and the second WI-FI device based on the response to the access point probe; using the established wireless communication connection, performing a device authentication process including: the respective second WI-FI device communicating WI-FI device authentication information stored in the respective second WI-FI device to the first WI-FI device; and the first WI-FI device authenticating the respective second WI-FI device based on the WI-FI device authentication information received from the respective second WI-FI device; after performing the device authentication process, the first WI-FI device communicating access point authentication information to the second WI-FI device connection.
In an analogous art, IEEE discloses connection between a station and an access point is initialed (established) after the station sent a probe to access point(s) and the station received a probe response from one or more access points (p. 19, slides 37-38) as part of scanning process for the station to find and join a network (p. 18, slide 35). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the smart card (the second WI-FI device) to transmit a probe request to the terminal (first WI-FI device) of Gao and to transmit a probe response from the terminal to the smart card to initial connection as suggested by IEEE to initial connection in compliance with IEEE 802.11 specification and thereby ensure network devices interoperability.
Gao and IEEE do not expressly disclose using the established wireless communication connection, performing a device authentication process including: the respective second WI-FI device communicating WI-FI device authentication information stored in the respective second WI-FI device to the first WI-FI device; and the first WI-FI device authenticating the respective second WI-FI device based on the WI-FI device authentication information received from the respective second WI-FI device; after performing the device authentication process, the first WI-FI device communicating access point authentication information to the second WI-FI device connection.
In an analogous art, Benoit discloses an authentication process between a wireless station and an access point (AP) (Abstract) in WI-FI system (paragraph 20), wherein a client device (corresponds to smartcard of Gao) is initially stored with key pair information in memory (paragraph 37), wherein the client device receives a discovery message encrypted with a key from the AP and the key information of the client device is provided to the AP (paragraph 38; please also refer to paragraph 48, where devices can be implemented as single device and a smartphone may function as a soft AP), wherein the AP authenticates the client device and conversely, the client device authenticates the AP (paragraphs 40 and 44-45). Benoit discloses the AP authenticates the client device to enable the client device to access services and/or networks associated with the AP for a trusted connection between the client device and the AP (paragraph 27). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the smartcard of Gao in view of IEEE to transmit security information to the terminal in AP mode for authentication as disclosed by Benoit in order to establish trusted connection between the smartcard and the terminal.

Regarding claim 26, Gao discloses a method for provisioning a second WI-FI device to a WI-FI access point of a WI-FI network (Abstract, “a method for accessing a wireless network … so that the smartcard connects to the wireless network according to the received SSID and password of the wireless network”, paragraph 41, WI-FI module for connecting devices in wireless network, such that the wireless network is a WI-FI network, the smartcard corresponds to the second WI-FI device; paragraph 39, “a process of accessing a target router by the smartcard” (WI-FI access point)) having a first WI-FI device previously provisioned to the WI-FI access point (paragraph 61, “the terminal currently accesses the wireless network”), the method comprising: 
entering the second WI-FI device into an enrollment mode paragraph 41, “a WIFI module in the smartcard runs in a STA working mode and searches for a service set identifier SSID of the terminal” and paragraph 65, such that the smartcard runs in STA working mode (enrollment mode) to connect to the terminal and receive authentication data from the terminal) while the first WI-FI device is in an access point mode device (paragraph 62, “WIFI working mode of the terminal to be an AP mode”; paragraph 63, “a working mode of a WIFI module of the terminal to be the AP mode by invoking an interface, so that the smartcard can access a network provided by the terminal”), wherein entering the second WI-FI device into the enrollment mode automatically triggers the second WI-F device to initiate a provisioning information exchange (paragraphs 60-67, the terminal and the smartcard exchanges information to provision the smartcard to connect to the WI-FI network (WI-FI router/access point); 
the second WI-FI device establishing a wireless communication connection with the first WI-F device (paragraph 65, “smartcard searches for the SSID signal of the terminal and accesses a network provided by the terminal”); 
the second WI-FI device receiving access point authentication information from the first WI-FI device (paragraph 66, “smartcard client detects the smartcard and sends the SSID and password of the wireless network to the smartcard”); and 
the second WI-FI device using the access point authentication information received from the first WI-FI device to connect the second WI-FI device to the WI-FI access point (paragraph 67, “The smartcard connects to the wireless network according to the received SSID and password of the wireless network”). 
Gao does not explicitly disclose the second WI-FI device to initiate a provisioning information exchange by transmitting an access point probe receivable by the first WI-FI device in the access point mode; the second WI-FI device receiving from the first WI-F device a response to the access point probe; in response to receiving the response to the access point probe, the second WI-FI device establishing a wireless communication connection with the first WI-F device; the second WI-FI device performing a device authentication process to authenticate itself with the first WI-F device, including communicating WI-FI device authentication information stored in the second WI-FI device to the first WI-FI device; in response to a successful completion of the device authentication process, the second WI-FI device receiving access point authentication information from the first WI-FI device.
In an analogous art, IEEE discloses connection between a station and an access point is initialed (established) after the station sent a probe to access point(s) and the station received a probe response from one or more access points (p. 19, slides 37-38) as part of scanning process for the station to find and join a network (p. 18, slide 35). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the smart card (the second WI-FI device) to transmit a probe request to the terminal (first WI-FI device) of Gao and to transmit a probe response from the terminal to the smart card to initial connection as suggested by IEEE to initial connection in compliance with IEEE 802.11 specification and thereby ensure network devices interoperability.
Gao and IEEE do not expressly disclose the second WI-FI device performing a device authentication process to authenticate itself with the first WI-F device, including communicating WI-FI device authentication information stored in the second WI-FI device to the first WI-FI device; in response to a successful completion of the device authentication process, the second WI-FI device receiving access point authentication information from the first WI-FI device.
In an analogous art, Benoit discloses an authentication process between a wireless station and an access point (AP) (Abstract) in WI-FI system (paragraph 20), wherein a client device (corresponds to smartcard of Gao) is initially stored with key pair information in memory (paragraph 37), wherein the client device receives a discovery message encrypted with a key from the AP and the key information of the client device is provided to the AP (paragraph 38; please also refer to paragraph 48, where devices can be implemented as single device and a smartphone may function as a soft AP), wherein the AP authenticates the client device and conversely, the client device authenticates the AP (paragraphs 40 and 44-45). Benoit discloses the AP authenticates the client device to enable the client device to access services and/or networks associated with the AP for a trusted connection between the client device and the AP (paragraph 27). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the smartcard of Gao in view of IEEE to transmit security information to the terminal in AP mode for authentication as disclosed by Benoit in order to establish trusted connection between the smartcard and the terminal.

Claims 3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of IEEE and Benoit as applied to claims 2 and 14 above, and further in view of Bender et al. (US 2009/0222902 A1, hereinafter Bender).

Regarding claims 3 and 16, Gao in view of IEEE and Benoit discloses the limitations of claims 2 and 14 as applied above. Gao in view of Benoit further discloses performing authentication using authentication information (see Benoit, paragraphs 37-40, 44, 45 and 48-49).
Gao, IEEE and Benoit do not expressly disclose the second device authentication information comprises a digital certificate stored in the second WI-FI device and the second WI-FI device authentication information used by the first WI-FI device for authenticating the second WI-FI device comprises a digital certificate stored in the second Wi-Fi device.
	In an analogous art, Bender discloses a wireless LAN (WLAN) authenticates a mobile device based on digital certificate to allow the mobile device to obtain access to the WLAN (Abstract, paragraphs 71-72 and 78). Bender discloses digital certificate may be utilized for different purposes, including authenticating the mobile device for communication access in a wireless communication network, for data encryption and to obtain access to account (paragraph 71). It would have been obvious to one having ordinary skill in the art at the time of the invention to substitute the authentication stored in client device as disclosed by Gao in view of IEEE and Benoit with a digital certificate as disclosed by Bender to utilize a digital certificate for different security purposes.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of IEEE as applied to claim 4 above, and further in view of Kephart, JR. et al. (US 2017/0064745 A1, hereinafter Kephart).

Regarding claim 5, Gao in view of IEEE discloses the limitations of claim 4 as applied above. Gao and IEEE do not expressly disclose the first WI-FI device is configured to concurrently operate in both the station mode and the access point mode.
In an analogous art, Kephart discloses “a wireless device may operate in more than one mode at a time. For example, a wireless device may operate in dual client and access point mode when the device is acting as a client and an AP simultaneously. In this mode, the device may appear to be two different devices (e.g., one device that could service other clients with its AP mode and another device that would be a client to connect to other APs” (paragraph 19). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the terminal of Gao in view of IEEE to operate in client mode and AP mode simultaneously to serve different client devices and connect to AP simultaneously (i.e., function as a relay node to relay data from client devices to the AP, and vice versa).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of IEEE as applied to claim 1 above, and further in view of Kato et al. (US 2012/0099572 A1, hereinafter Kato).

Regarding claim 8, Gao in view of IEEE discloses the limitations of claim 1 as applied above. Gao and IEEE do not expressly disclose activating the access point mode for the first WI-FI device comprises a user pressing a physical interface provided on the first WI-FI device.
In an analogous art, Kato discloses a “mobile communication device includes a mobile communication interface that can perform data communication through a mobile communication network and a wireless LAN interface that can selectably operates as a station or an access point to perform wireless communication” (Abstract and paragraph 42), the mobile communication device comprises a “mode switch 71 is a manual switch for the user of the mobile communication device 20 in order to alternatively instruct which in the station mode or in the access-point mode the mobile communication device 20 operates” (paragraph 54). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the manual mode switch of Kato to the terminal of Gao in view of IEEE to allow user to manually trigger switching between station mode and AP mode in situation where automatic switching is not desired.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of IEEE as applied to claim 1 above, and further in view of Lee (US 2020/0068658 A1).

Regarding claim 10, Gao in view of IEEE discloses the limitations of claim 7 as applied above. Gao in view of IEEE discloses the smartcard being a wearable device (see Gao, paragraph 41). 
Gao and IEEE do not expressly disclose the enrollment mode of the second WI-FI device comprises powering on the second WI-FI device.
In an analogous art, Lee discloses a method for configuring a peripheral device by an electronic device with information to access an access point (Abstract and Fig. 4) of a WI-FI network (paragraphs 36 and 44), wherein the peripheral device is initially turned on (paragraph 67) prior to receiving information form the electronic device in an AP mode to connect to the AP (paragraphs 89-90). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to turn on (power on) the smartcard device of Gao in view of IEEE as suggested by Lee in order to initiate provisioning process for the smartcard since smartcard devices implemented as wearable devices would require power to operate.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of IEEE and Benoit as applied to claim 14 above, and further in view of Kato.

Regarding claim 17, Gao in view of IEEE and Benoit discloses the limitations of claim 14 as applied above. Gao, IEEE and Benoit do not expressly disclose entering the first WI-FI device into the access point mode comprises a user pressing a physical interface provided on the first WI-FI device.
In an analogous art, Kato discloses a “mobile communication device includes a mobile communication interface that can perform data communication through a mobile communication network and a wireless LAN interface that can selectably operates as a station or an access point to perform wireless communication” (Abstract and paragraph 42), the mobile communication device comprises a “mode switch 71 is a manual switch for the user of the mobile communication device 20 in order to alternatively instruct which in the station mode or in the access-point mode the mobile communication device 20 operates” (paragraph 54). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the manual mode switch of Kato to the terminal of Gao in view of IEEE and Benoit to allow user to manually trigger switching between station mode and AP mode in situation where automatic switching is not desired.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of IEEE and Benoit as applied to claim 14 above, and further in view of Lee.

Regarding claim 20, Gao in view of IEEE and Benoit discloses the limitations of claim 14 as applied above. Gao in view of IEEE and Benoit further discloses the smartcard being a wearable device (see Gao, paragraph 41), and Benoit discloses connecting a client device to an access point comprises powering on the client device (see Benoit, paragraph 38).
Gao, IEEE and Benoit do not explicitly disclose entering the second WI-FI device into an enrollment mode comprises powering on the second WI-FI device.
In an analogous art, Lee discloses a method for configuring a peripheral device by an electronic device with information to access an access point (Abstract and Fig. 4) of a WI-FI network (paragraphs 36 and 44), wherein the peripheral device is initially turned on (paragraph 67) prior to receiving information form the electronic device in an AP mode to connect to the AP (paragraphs 89-90). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to turn on (power on) the smartcard device of Gao in view of IEEE and Benoit as suggested by Lee in order to initiate provisioning process for the smartcard since smartcard devices implemented as wearable devices would require power to operate.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cherian et al. (US 2013/0286889 A1, hereinafter Cherian).

Regarding claim 27, Cherian discloses a method for provisioning a second WI-FI device to a WI-FI access point of a WI-FI network (Abstract, “A method includes, at a first device while the first device is connected to a wireless local area network (WLAN) and a second device is unconnected to the WLAN, establishing a secure channel to the second device using an EAP exchange. The method also includes sending at least one credential associated with the WLAN to the second device via the secure channel to enable the second device to connect to the WLAN”; paragraphs 28 and 34, WLAN includes an access point (AP) to establish connection with devices in the WLAN), the method comprising: 
while the second WI-FI device is not connected to the WI-FI access point (paragraph 53, “a second device (e.g., a headless device) is unconnected to the WLAN”): 
the second WI-FI device establishing a wireless communication connection with the first WI-FI device (paragraph 53, “establishing, while a first device (e.g., a mobile phone) is connected to a wireless local area network (WLAN) and a second device (e.g., a headless device) is unconnected to the WLAN, a secure channel between the first device and the second device using an extensible authentication protocol (EAP) exchange”); 
the second WI-FI device performing a device authentication process to authenticate itself with the first WI-FI device, including communicating WI-FI device authentication information stored in the second WI-FI device to the first WI-FI device (paragraph 41, “During the WPS authentication and configuration operation 280, the mobile device 210 and the enrollee 220 may exchange one or more WPS authentication and configuration messages 282 using a null PIN (e.g., a public PIN)”, paragraph 39, “the mobile device 210 may be the mobile device 110 of FIG. 1 and the enrollee 220 may be the headless device 120 of FIG. 1”, such that the second device (headless device) transmits authentication data to the first device during the 4-way handshake); 
in response to a successful completion of the device authentication process, the second WI-FI device receiving access point authentication information from the first WI-FI device (paragraph 54, “sending, from the first device to the second device via the secure channel, at least one credential associated with the WLAN to enable the second device to connect to the WLAN”); and 
the second WI-FI device using the access point authentication information received from the first WI-FI device to connect the second WI-FI device to the WI-FI access point (paragraph 54, “The headless device 120 may then use the WLAN credential(s) 105 to establish the WLAN connection 106”). 
Cherian further discloses the second device (headless device) can be other types of wireless devices to connect to the WLAN, and suggests the second device being a tablet computer or another mobile phone (paragraph 38). Cherian discloses during provisioning of the second device, the first device is connected to the WLAN (paragraph 53). 
Cherian does not explicitly disclose the WI-FI network having a first WI-FI device previously provisioned to the WI-FI access point, and using the provisioned second WI-FI device to facilitate provisioning of a third WI-FI device while the second WI-FI device is connected to the WI-FI access point: the second WI-FI device establishing a wireless communication connection with a third WI-FI device not currently connected to the WI-FI access point; and the second WI-FI device providing the access point authentication information received from the first WI-FI device to the third WI-FI device via the established wireless communication connection with the third WI-FI device, the access point authentication information usable for connection of the third WI-FI device to the WI-FI access point.
However, given the teachings of Cherian, one of ordinary skill in the art would recognize the provisioned second device (which can be implemented as another mobile phone or tablet computer) can be used to provision another headless device or mobile device by repeating the provisioning of the second device (i.e., utilizing the second device as the first device to provide authentication data of the WLAN/AP to another device (third device)). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the second device of Cherian to perform function of the first device to provision additional device to access the WLAN in order to further reduce a user’s burden to configure devices with authentication data to access WLAN.

Allowable Subject Matter
Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Itoh et al. (US 2010/0272083 A1) discloses in IEEE802.11 infrastructure mode, the operation of an access point (AP) is started first, and notification information (beacon) is periodically sent from the access point at a previously set frequency. A station (STA) finds the access point, which is a communication partner, by receiving the beacon sent from the access point (paragraph 5).

Watanabe et al. (US 2021/0037160 A1) discloses while maintaining a connection using WI-FI to an access point used in the infrastructure connection mode, processor of a host terminal (i.e., smartphone) can transmit setting information to a printer suing another communication standard (paragraph 125).

Lee et al. (US 2018/0054845 A1) discloses a method for performing initial setup with a connection acceptance device by a connection request device (Abstract), wherein the method for performing initial setup with an enroller device by an enrollee device, the method including: performing an association procedure with a configurator; transmitting a first probe request message to the configurator; receiving a first probe response message including information necessary for connection to the enroller device from the configurator; operating a timer and transmitting a second probe request message to the enroller device; receiving a second probe response message from the enroller device; and starting secure connection to the enroller device when the second probe request message is received before the timer expires, and information included in the second probe response message matches the information necessary for the connection, which is included in the first probe response message (paragraph 11).

Inoue (UE 2017/0083266 A1) discloses a method of controlling a printing device by first starting the printer in access point mode (paragraph 46).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208. The examiner can normally be reached Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL LAI/            Primary Examiner, Art Unit 2645